Citation Nr: 1244334	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.  

2. Entitlement to an initial rating greater than 30 percent for pulmonary asbestosis with asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1961. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2009 rating decisions of the Regional Office (RO) in Detroit, Michigan, which respectively granted service connection for hearing loss, rated noncompensable, and for pulmonary asbestosis with asthma and COPD, rated 30 percent. 

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

In January 2011, the Board remanded the issues on appeal to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as a component of the instant appeal.  The Veteran is not precluded from raising the issue at any point in the future.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issue of entitlement to an initial rating greater than 30 percent for pulmonary asbestosis with asthma and COPD is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

FINDING OF FACT

Throughout the appeal period, the Veteran's left ear hearing loss has been manifested by no more than Level III hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and VA examination reports.  The Board previously remanded this claim in January 2011, in part, to provide the Veteran an opportunity to identify or submit additional evidence pertinent to the claim.  Upon remand, he submitted a copy of a private audiological evaluation report.  He did not identify any further pertinent evidence that remains outstanding.  To the extent the private audiological evaluation results are not adequate for rating purposes, the Board finds, for the reasons discussed in greater detail herein below, that further clarification from the private examiner is not necessary.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned Acting Veterans Law Judge.  The Acting Veterans Law Judge at the October 2010 Board hearing explained the issues on appeal and suggested the submission of favorable evidence.  Hr'g Tr. 9-11.  The Acting Veterans Law Judge therefore satisfied all hearing officer duties as presently directed by 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 (Vet. App. October 16, 2012).  The Board has, accordingly, carefully reviewed these records and testimony, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  

Also, the Veteran was afforded several VA examinations, most recently in May 2011, to evaluate the severity of his service-connected hearing loss.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected hearing loss disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  Here, the VA audiological examinations do not provide an extensive description of the functional effects of the Veteran's hearing loss.  However, they note his complaints as to how his hearing loss affects him on a daily basis.  Moreover, as discussed in greater detail herein below, the Veteran himself provided testimony at the October 2010 hearing describing in great detail the functional effects of his hearing loss in his daily life.  Therefore, because the record contains sufficient evidence to evaluate the Veteran's claim on an extraschedular basis, the Veteran is not prejudiced by any deficiency in the VA examinations.

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent VA examination in May 2011.  See 38 C.F.R. §§ 3.326, 3.327 (finding that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board acknowledges an April 2012 statement from the Veteran's representative indicating that the last VA examination for hearing loss is too old, warranting a new examination.  This statement, however, was based on the premise that the last VA examination was in 2007, which does not account for the newer VA examination in May 2011.  In fact, the Veteran's representative provided a supplemental statement in July 2012, recognizing the May 2011 VA examination; the representative did not indicate that a new examination would be necessary.  

The Board accordingly finds no reason to remand for further examination.    

The Board finally finds that there was substantial compliance with the January 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to ask the Veteran to confirm whether S.L.K., D.O. completed audiometric testing and to provide a release form, including contact information, authorizing VA to request records from S.L.K., D.O., and/or any other private treatment provider who has completed audiometric testing and develop accordingly; and associate with the claims file all records obtained or any response subsequently received pursuant to these requests; and, if any requested records were unavailable, clearly document in the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) .  

This development was accomplished upon remand by a January 2011 RO letter.  The Veteran responded in April 2011 by submitting the outstanding medical records.  

The Board's remand also directed that the Veteran be scheduled for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  As noted immediately above, this was accomplished by a May 2011 VA examination.  

The AMC/RO then readjudicated the issue in a March 2012 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the January 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that a compensable disability rating is warranted for his service-connected hearing loss disability.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2012).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), however, the Court indicated that where the question for consideration is the propriety of the initial rating assigned, disability rating of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  

Given the nature of the present claim for a higher initial disability rating, the Board has considered all evidence of severity since the effective date for the award of service connection in July 2005.  The Board's adjudication of this claim accordingly satisfies the requirements of Fenderson.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In short, entitlement to a compensable or higher evaluation for hearing loss is warranted where it is shown that certain minimum levels of the combined speech discrimination loss and average puretone decibel loss percentages are met.

In making all determinations, however, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  When deciding claims for increased ratings, the Board must particularly consider the credibility of a claimant's statements regarding symptoms of a "personal affliction."  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board did not discuss the credibility of a veteran's statements reporting constipation).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In the present case, the Board finds after a careful review of the pertinent evidence of record that an increased rating is not warranted for the Veteran's hearing loss disability.

The first pertinent evidence consists of VA treatment records in July 2005, immediately prior to the instant period of appellate review, showing that the Veteran was fitted for hearing aids.  He has argued in support of his instant appeal that a compensable rating should be assigned because he requires hearing aids.  The schedule for rating hearing loss disabilities, under 38 C.F.R. § 4.85, however, expressly directs that audiological examinations will be conducted without the use of hearing aids.  Thus, the rating schedule makes proper allowance for hearing aids by requiring that evaluations be performed without them.  

Next, during the period of appellate review, in May 2006, the Veteran underwent a VA audiological evaluation.  The Veteran reported wearing hearing aids that worked "very well" for him.  He had hearing difficulty in all situations.  

Audiometry results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
65
60
60
56
LEFT
30
60
65
60
54

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  The audiologist diagnosed mild sloping to moderate-to-severe sensorineural hearing loss (SNHL) in both ears.  

In charting these evaluation results on Table VI a Roman Numeral II is derived for the left ear.  The left ear is considered the poorer ear for purposes of Table VII.  From Table VI, Roman Numeral I is determined for the right ear.  A noncompensable (0 percent) evaluation is derived from Table VII by intersecting row I, the better ear, with column II, the poorer ear.  38 C.F.R. § 4.85.

In March 2007, the Veteran underwent a second VA audiological evaluation.  The examiner noted the Veteran's complaints of increased hearing loss.  Audiometry results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
70
70
65
61
LEFT
25
60
65
60
53

Speech recognition scores were 88 percent in the right ear and 92 percent in the left ear.  The audiologist diagnosed mild sloping to moderately severe SNHL in both ears.  The VA audiologist noted that this diagnosis represented no change in hearing thresholds since the prior examination in May 2006.  

In charting these evaluation results on Table VI, Roman Numeral I is derived by a mechanical application of audiometric data for the left ear.  From Table VI, Roman Numeral III is determined for the right ear.  The right ear is considered the poorer ear for Table VII.  A noncompensable evaluation is derived from Table VII by intersecting row I, the better ear, with column III, the poorer ear.  38 C.F.R. § 4.85.

Also in March 2007, the Veteran testified at an RO hearing.  He explained that he missed approximately 80 percent of sound.  Hr'g Tr. 4.  His wife of thirty years testified that he had been ignoring the dog, which is how she first noticed his hearing loss.  Hr'g Tr. 5

Then in August 2007, the Veteran underwent a private audiological evaluation with S.L.K., D.O.  Audiometry results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
60
--
60
--
LEFT
30
60
--
65
--

Speech discrimination scores were 84 percent in the right ear and 68 percent in the left ear.  

August 2007 audiological evaluation results are not adequate for rating purposes because they do not provide audiometry results at 3000 Hertz or show whether the speech discrimination testing was performed using the Maryland CNC testing, as required by 38 C.F.R. § 4.85.  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," such as here, VA has a duty to provide reasonable assistance.  Savage, 24 Vet. App. at 269-71.  Such reasonable assistance involves (1) asking the private examiner to clarify the report, (2) requesting that the claimant obtain the necessary information to clarify the report, or (3) explaining why such clarification is not needed.  Id.  Reasonable assistance is limited to those circumstances where the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.  A lengthy period of time between the private examination and any VA examinations is an important consideration, especially if the time period is lengthy enough that staged ratings may apply.  Id.  Seeking clarification may not be required if such assistance would be unreasonable, if the missing information is located elsewhere in the record, or if the missing information may be more easily obtained by some other means, but only if it does not compromise the favorable character of the private examiner's opinion.  Id.  

The Board finds that clarification from the August 2007 private examiner is not necessary in this instance.  First, the earlier VA examination performed in March 2007 was proximate in time to the August 2007 private examination.  This fact is significant because the March 2007 VA examination results reflect worse hearing acuity than what is reflected in the August 2007 evaluation.  Thus, the information necessary to most accurately evaluate the disability is located elsewhere in the record.  Savage, 24 Vet. App. at 269.  Correspondingly, this is not the type of situation where a lengthy period of time has elapsed or where staged ratings may be otherwise warranted.  See id. at 271.  Finally, with regard to the missing information from the audiometry test, the audiological report shows that such testing was not performed.  Therefore, this is not the type of circumstance where clarification would be possible, as the testing results, which were never completed, cannot now be produced or re-produced.  Thus, even if the Board were to seek clarification concerning whether the Maryland CNC test was performed, the testing results would remain inadequate for rating purposes due to the missing audiometry data.  Attempting to seek clarification would be unreasonable at this point.  See id. 

The next pertinent evidence consists of the Veteran's testimony at a December 2008 DRO hearing.  He explained that his hearing had gotten worse, and that he was wearing hearing aids.  Without his hearing aids he had trouble hearing his wife talk and two dogs barking.  Hr'g Tr. 3.  With his hearing aids he could converse "pretty well," except in crowds.  Hr'g Tr. 4.  He felt he should be compensably rated due to his need for hearing aids.  Hr'g Tr. 6.  His wife of over thirty years also testified that he misunderstands much of what people say, even with his hearing aids.  Hr'g Tr. 7.  

Next, a January 2009 VA audiological outpatient record indicates that the Veteran had moderate/mild sloping to moderately severe SNHL in the right ear and mild sloping to moderately severe SNHL in the left ear.  These results were noted as "[s]imilar to" the 2007 examination results.  Word recognition scores were identified as 96 percent in the right ear and 92 percent in the left ear.  

As with the August 2007 private audiological evaluation results, the January 2009 VA outpatient record is inadequate for rating purposes as it does not identify the specific puretone audiometry thresholds at 1000, 2000, 3000 and 4000 Hertz, or that the word recognition testing used the Maryland CNC test.  However, further clarification is not necessary, because the January 2009 audiologist's diagnosis is materially the same as the earlier March 2007 VA examiner's diagnosis and a later May 2011 VA examiner's diagnosis (discussed immediately below).  This shows that staged ratings would not be warranted during the interim period in January 2009.  Clarification is not needed under such circumstances.  Savage, 24 Vet. App. at 271.  

Next, at the October 2010 Board hearing, the Veteran testified that he had difficulty understanding people even with his hearing aids.  Hr'g Tr. 5-6.  His wife again testified that he was misunderstanding normal conversations, for example, when she tried to tell him something or when talking on the phone.  Hr'g Tr. 8-9.  

In May 2011, the Veteran underwent a further VA audiological evaluation.  The VA examiner noted the Veteran's complaints of decreased ability to distinguish words.  Audiometry results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
70
70
70
65
LEFT
40
60
65
65
58

Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed mild sloping to severe SNHL in the right ear and mild sloping to moderately severe SNHL in the left ear.  

In charting these audiological evaluation results on Table VI, Roman Numeral III is derived for the right ear.  The right ear is considered the poorer ear for Table VII.  From Table VI, Roman Numeral II is determined for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A noncompensable evaluation is derived from Table VII by intersecting row II, the better ear, with column III, the poorer ear.  38 C.F.R. § 4.85.

Following the May 2011 VA examination, the pertinent evidence of record consists of the Veteran's VA outpatient treatment records, which show that he had ongoing follow-up appointments for hearing aid maintenance.  These treatment records do not contain any audiometry test results.

The Board has carefully considered the objective evidence of record and the lay assertions of the Veteran and his wife.  A higher rating is not assignable under 38 C.F.R. § 4.85, however, as mechanical application of the rating schedule to the numeric designations of the audiometric evaluations results in a noncompensable evaluation throughout the period of appellate review.  Additionally, audiometry results of record do not reveal findings showing an exceptional pattern of hearing impairment that would be more appropriately evaluated under the provisions of 38 C.F.R. § 4.86.  Although credible and competent, the lay statements from the Veteran and his wife do not provide a basis for assigning a compensable schedular evaluation.  See Lendenmann, 3 Vet. App. at 345.  As such, the claim for a compensable schedular disability rating for the Veteran's bilateral hearing loss disability must be denied.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate, but finds that the schedular evaluation is not inadequate.  Again, the Veteran maintains that a compensable rating should be assigned due to his need for hearing aids.  The Board reiterates that the schedule for rating hearing loss disabilities, under 38 C.F.R. § 4.85, expressly directs that audiological examinations will be conducted without the use of hearing aids.  The use of hearing aids itself does not present an exceptional or unusual disability picture, particularly since the schedular rating criteria require that the disability be evaluated at its most severe, that is, without hearing aids.  Likewise, the Veteran's complaints of decreased hearing during daily life, such as difficulty hearing his wife talk or dogs bark, as reflected in the VA and private examinations, and the hearing testimony, do not present an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111, 115.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board previously remanded the Veteran's claim of entitlement to an initial rating greater than 30 percent for pulmonary asbestosis with asthma and COPD, in January 2011.  

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

Here, the Board finds that there was not substantial compliance with the January 2011 remand directives.  

Specifically, the Board directed that the Veteran be provided a VA respiratory examination to ascertain the severity of his service-connected respiratory disabilities; that the claims file be provided to the examiner for review; and that the examiner report all pertinent symptomatology and findings in detail and provide the rationale for all opinions expressed.  The examiner was further asked to complete all indicated diagnostic tests and studies, to include a pulmonary function test (PFT) and chemical or exercise stress test, and to also include a measurement of the Veteran's maximum exercise capacity, in terms of ml/kg/min of oxygen consumption.  The Board also requested that the VA examiner provide a rationale if it was determined that any of the requested tests were found unnecessary or contraindicated. 

Upon remand, the Veteran underwent a VA respiratory examination in June 2011.  The VA examiner, however, did not include the results of a contemporaneous PFT or other diagnostic test.  Rather, the VA examiner documented the results of an April 2011 PFT, which had been performed by VA on an outpatient basis.  The Board observes that the April 2011 PFT results do not reflect the Veteran's maximum exercise capacity, in terms of ml/kg/min of oxygen consumption, or a DLCO (SB) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test.  

Without such testing results, the June 2011 VA examination is inadequate for rating purposes and, as such, does not substantially comply with the January 2011 Board remand directives.  

Additionally, the record shows the Veteran receives ongoing VA treatment.  The most recent VA treatment records are from January 2012.  On remand, all updated pertinent VA treatment records should be obtained.

Additionally, the Veteran has indicated that he receives ongoing treatment from private Drs. R.D.A. and L.V.W.  The most recent treatment records from these physicians that have been associated with the claims file are from December 2010.  As any updated records showing treatment with these providers could be pertinent to his claim, he should be asked to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with these providers.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent non-VA records identified by the Veteran, if not already associated with the claims file, in particular and records from Drs. R.D.A and L.V.W. from December 2010 to the present.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

2.  Obtain all of the Veteran's outstanding pertinent VA treatment records from January 2012 to the present.  

3.  All attempts to fulfill the development specified in paragraphs 1 and 2 above must be documented in the claims file.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completing the requested development in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected respiratory disability.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's pulmonary asbestosis, asthma, and COPD.  

In doing so, the examiner is asked to include results of any indicated testing, including a PFT.  Of specific importance, the results of a maximum exercise capacity test with measurement of the Veteran's maximum exercise capacity, in terms of ml/kg/min of oxygen consumption should be included.  Likewise, the results of a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test should be included.  If the examiner determines that any such testing is unnecessary or should not be done, it is imperative that s/he provide an explanation for why that is so.  Likewise, if indicated, the examiner is requested to indicate why any test would not be useful or valid in a particular case or why any test results are not a valid indication of respiratory functional impairment in a particular case.

As indicated, it is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent medical records and the Veteran's own assertions.  A report of the examination should be prepared and associated with the VA claims file.

5.  After completing the above development, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded for the claim, issue a supplemental statement of the case to the Veteran and his representative, and provide them an opportunity to respond, before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


